DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/17/2020.
Claims 1-9, 11-16 and 18 remain pending in the application with claims 5-9, 11, 14-16 and 18 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0164060) in view of Ryou et al. (Advanced Materials, 2011, 23, 3066-3070).
Addressing claims 1-2, Zhang discloses a modified ceramic composite separator, comprising:
	a ceramic-coated separator (fig. 14, Example 9 in paragraph [0098]), and
		wherein:
the ceramic-coated separator comprises an organic support layer (PP/PE/PP trilayer microporous base membrane) and a ceramic layer (coating formulation containing ceramic aluminum oxide as described in paragraph [0098]) coated on at least one surface of the organic support layer (fig. 14),
a thickness of the ceramic layer is 3.4 µm, which falls within the claimed range,
a porosity of the ceramic layer is larger than a porosity of the organic support layer (fig. 14),
Zhang is silent regarding the polymer positioned relative to the ceramic-coated separator in the claimed manner.

Ryou discloses treating polyethylene separator with polydopamine coating in order to improve wetting capabilities, electrolyte wetting, electrolyte uptake, ionic conductivity and power performance of the secondary battery (page 3070).  Ryou further discloses that the polydopamine layer is formed on a surface and interior cavities or interior portions of the porous separator but without changing the morphology of the separator (page 3067).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the ceramic composite separator of Zhang by pre-treating the ceramic-coated separator with the polydopamine coating as disclosed by Ryou in order to form the polydopamine coating on the surfaces and the cavities of the PE separator for improving wetting of the PE organic support layer (Ryou, page 3070) for subsequent formation of the ceramic coating (Alharizah, [0068]) as well as improving the electrolyte wetting, electrolyte uptake and ionic conductivity of the PE organic support layer.  In the modified ceramic composite separator of Zhang, the polydopamine polymer is positioned on the surface and interior portions of the organic support layer and the surface and interior portions of the ceramic layer in order to improve the electrolyte wetting, electrolyte uptake and ionic conductivity of the entire ceramic-coated separator.

Addressing claim 3, paragraph [0009] of Zhang discloses the ceramic composite separator is sued for a lithium-ion battery; therefore, the limitation of current claim is obvious based on the teaching of Zhang.

Addressing claim 4, paragraph [0067] of Zhang discloses the ceramic composite separator is situated between the electrodes of the lithium ion battery that are the structural equivalence to the claimed anode and cathode materials.

Addressing claims 12-13, please see the rejection of claims 3 and 4 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/02/2021